Title: To Thomas Jefferson from James Monroe, 29 January 1823
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
Jany. 29. 1823.
I have long indulged a hope that I should be able to retire from this office, without the sale of any portion of my property, but I begin now to despair of it. The debts contracted in support of plantations, which ought to have made a clear & handsome income, with those incident to most of the trusts which I have held, are such, as almost to deprive me of all hope of retiring under such favorable circumstances. To meet a part of these engagments, I am compelled, to raise a sum of money by loan in Phila or N. York, by the mortgage of Land of double the value on a fair estimate, of the sum loaned. I have requested some of the gentlemen, in the neighbourhood, through my nephew Lieutt Monroe, to make such valuation for me, of my lands near you, and to request of you, such sanction, by certificate, of their character &c, as you might be willing to give, of which it was my intention, to have apprized you, sooner—, but in truth, so unceasing, have been my engagements, & interruptions, that I fear he will have left the country, before this letter reaches it. If I can avoid the sale, of any portion of my property, I shall certainly do it. my accomodation during the summer, near this place, while in this office, was my great object in building a house in Loudon. the economy with which it might be built, under the direction of the manager there, who was acquainted with the business, & raisd on the place abundant food for the workmen, afforded an additional inducement. In the original plan, a separation from my friends in Albemarle, was not even contemplated, nor will it be acquiesced in, but from necessity, which will not be as sustained, for two years to come. Should that be the result, it will form one of the most painful occurrences of my life. In the one county, I shall leave, those to whom I have been long & affectionately attached, while in the other, I shall find myself an entire stranger, & at a period of life, when new friends are rarely formd. Wherever I may be, I beg you to be assurd, that I shall always recollect with the kindest & most grateful feelings, the relation which was formed between us, in my youthful days, & the many good offices which I have received from you, through the whole intervening time.with great respect & sincere regard I am dear sir your freindJames Monroe